Motion Granted; Order filed September 5, 2013




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00047-CR
                                ____________

                 SOLOMON GETACHEW WORKU, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee


             On Appeal from the County Criminal Court at Law No. 2
                              Harris County, Texas
                         Trial Court Cause No. 1799333


                                     ORDER

      Appellant is represented by retained counsel, Matthew DeLuca. Appellant’s
brief was originally due May 28, 2013. We granted three extensions of time to file
appellant’s brief until August 28, 2013. When we granted the last extension, we
noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed. On August 28, 2013, counsel filed a further
request for extension of time to file appellant’s brief.    To date, counsel has
submitted no brief. We grant the request and issue the following order.
      We order Matthew DeLuca to file a brief with the clerk of this court on or
before October 3, 2013.

      Texas Rule of Appellate Procedure 38.8(b)(2) provides:

      Notice. If the appellant’s brief is not timely filed, the appellate clerk
      must notify counsel for the parties and the trial court of that fact. If
      the appellate court does not receive a satisfactory response within ten
      days, the court must order the trial court to immediately conduct a
      hearing to determine whether the appellant desires to prosecute his
      appeal, whether the appellant is indigent, or, if not indigent, whether
      retained counsel has abandoned the appeal, and to make appropriate
      findings and recommendations.

      If Matthew DeLuca does not timely file the brief as ordered, the court may
issue an order requiring appointment of counsel.



                                       PER CURIAM